J-S03023-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

ARNOLD KING

                        Appellant                 No. 1588 EDA 2014


                Appeal from the PCRA Order April 30, 2014
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0510261-1979


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and OTT, J.

JUDGMENT ORDER BY PANELLA, J.                     FILED MARCH 24, 2015

     Appellant, Arnold King, appeals from the order granting restoration of

his appellate rights from a November 19, 2008 order denying his fourth

petition pursuant to the Post Conviction Relief Act (“PCRA”).      King is

currently serving a life-sentence after being convicted of murdering a deli

owner during an armed robbery.      We quash the appeal, as King is not an

aggrieved party of the order he has appealed.     See Pa.R.A.P., Rule 501;

Commonwealth v. Polo, 759 A.2d 372, 373 n.1 (Pa. 2000). We further

note that the PCRA court was without jurisdiction to grant nunc pro tunc

relief pursuant to King’s fifth, untimely amended petition, which did not

allege any exceptions to the PCRA’s time bar.     See Commonwealth v.

Wharton, 886 A.2d 1120, 1125-1126 (Pa. 2005).

     Appeal quashed. Jurisdiction relinquished.
J-S03023-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/24/2015




                          -2-